Citation Nr: 1228801	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-35 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for upper respiratory infections, to include bronchitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1984 to May 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded the Veteran's appeal in November 2009 and January 2011.  Although there has been substantial compliance with the remand directives, the Board finds that additional development is necessary prior to appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records include diagnoses of chronic upper respiratory infections, sinusitis, and bronchitis.  See May 1984 and January 1990 service treatment records.  There are post-service diagnoses of bronchitis, acute sinusitis, and congestion.  See VA outpatient treatment records dated December 1995 to October 2004.  The Veteran contends that he continued to suffer from and seek treatment for upper respiratory conditions, including bronchitis since service.  The Board noted the 

The Board previously remanded the case for a new examination because an April 2010 VA examiner failed to consider the Veteran's in-service diagnosis of bronchitis.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In February 2011, the Veteran underwent a VA examination during which the examiner diagnosed allergic rhinitis.  The examiner opined that the Veteran's upper respiratory condition was less likely than not caused by or a result of his in-service symptoms.  In providing the opinion, the examiner offered a detailed review of the claims file, noting the Veteran's in-service diagnoses of upper respiratory infections, sinusitis, and bronchitis.  The examiner explained that the in-service diagnoses were acute infections versus chronic diseases and the in-service diagnoses were related to either bacterial or viral infections.  The examiner also noted that the Veteran was a smoker during service, and explained that smokers have a much higher incidence of upper respiratory infections than non-smokers.  The examiner noted that the symptoms the Veteran currently described were not infectious, like sinusitis or bronchitis, but were allergic.  The examiner noted that during the Veteran's service there was no reference to or treatment for allergic symptoms.  Finally, the examiner noted the January 1995 separation physical examination report, in which the Veteran denied sinusitis, hay fever, asthma, shortness of breath, and a chronic cough.  

Despite the above opinion, the Board finds that clarification is needed before the appeal may be adjudicated.  The examiner in February 2011 was not sufficiently clear as to whether the Veteran's post-service diagnoses of bronchitis and sinusitis were acute infections versus chronic diseases.  In reference to a May 1984 service treatment record, the examiner indicated that "the term chronic is meant to describe an acute condition that is continuing."

In this regard, the Board notes that within several months of discharge from service, the Veteran was diagnosed with bronchitis, followed by the same diagnosis in 2000, acute sinusitis in 2003, and bronchitis in 2004.  Thus, an addendum opinion is necessary to address whether such post-service diagnoses are representative of acute infections or chronic diseases (a continuation of the Veteran's in-service symptoms and diagnoses), and if they are chronic diseases, whether such conditions had their onset in service or are otherwise related to service.    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be referred to the examiner who performed the February 2011 VA examination for further review and comment.  If the February 2011 VA examiner is not available, the claims file should be referred to an appropriate examiner.  The examiner is requested to review the Veteran's claims file and provide an opinion as to whether the Veteran's post-service diagnoses of bronchitis and sinusitis ( in 2000, in 2003, and 2004) were acute infections or chronic diseases.  

If the post-service diagnoses of bronchitis and sinusitis are chronic disease(s), then the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that such conditions had their onset during service, or are otherwise related to service. 

In answering the above questions, the examiner must comment on the Veteran's in-service diagnoses of chronic upper respiratory infections, sinusitis, and bronchitis (specifically, whether such diagnoses are early manifestations of the post-service diagnoses) and the significance of the finding that the in-service diagnoses were representative of acute infections.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


